DETAILED ACTION
1.	Claims 1-4 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
4.	The objection of the claims is hereby withdrawn; since Applicants’ corrected the claims.
Response to Arguments
5.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.2.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20190342084 to Mehedy et al (“Mehedy”) in view of US Patent .

	As per claim 1, Mehedy discloses method for data access and control, comprising: encrypt data for distribution to a decentralized ledger comprising of system nodes ([0033], encrypt the file using an encryption key, fragment the encrypted file into file fragments, and distribute different fragments among the plurality of storing peers 120 and 122 for storage in respective off-chain storing elements 121, 1 also see fig. 1, [0007]);
store encrypted data and access control policies ([0039] the decentralized ledger identify rules associated with authorization and access requirements and usage of the ledger. For example, key fragments, file fragments, node keys, and the like, within information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The confirmation result 228 may include a cryptographic record of key fragments, file fragments, and node keys that have been stored by the blockchain for purposes of a subsequent audit. The physical infrastructure 214 may be utilized to retrieve any of the data or information described herein, also see [0008], [0034] storing the respectively encrypted key fragments on the blockchain ledger); and 
store key information as partial key fragments in a decentralized manner among the system nodes ([0008] storing the respectively encrypted key fragments on the blockchain ledger such that each encrypted key fragment is associated with the encrypted file 1 also see fig. 1, [0034]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Hird by including the feature of required number of key fragments, in order for Mehedy’s system to providing data security, characteristics of a security key can affect other system operations, such as system robustness (recovery), system convenience of use, and unauthorized attempted access detection and response by the system.  Increased protection of a security keys may be obtained by the use of "n-of-n or n-of-m secret sharing" to split each security key into fragments that are dispersed across email accounts, social media accounts, websites, text message addresses, trusted associates, and various types of storage media, each of which may have different security processes that control access thereto. The original security keys can be 
Mehedy and Hird do not explicitly disclose however in the same field of endeavor, Brown discloses the partial key fragments comprising at least one of 
biometric information and hardware token provision ([0172], also see [0169]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Hird/ Brown by including the feature of biometric, in order for Mehedy’s system for Authenticating may be performed by validating a prover's knowledge, received as secret parameters from the user, wherein a portion of the prover's knowledge was used to generate the ZKAI stored in the immutable distributed ledger entry as defined by a zero-knowledge protocol. Authentication may be performed to compare the received secret parameters received from the user against the ZKAI received from the distributed ledger to determine if the user is who the user claims to be. This process forms the basis of extensible methods and systems for securely managing network credentials, data, and identities (Brown, [0010]).

As per claim 3, the combination of Mehedy, Hird and Brown discloses the method for data access and control of claim 1, wherein the storage of the key information as partial key fragments the system nodes includes a signature of individual keys (Mehedy, [0044] client's cryptographic credentials to produce a unique signature, also see [0008], [0034] storing the respectively encrypted key fragments on the blockchain ledger).

6.3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehedy, Hird and Brown as applied to claim above, and in view of US Patent Application No. 20180143826 to Crabtree et al (“Crabtree”), and further in view of US Patent Application No. 20200160319 to Smith et al (“Smith”).

	As per claim 2, the combination of Mehedy, Hird and Brown discloses the invention as described above. Mehedy, Hird and Brown do not explicitly disclose however in the same field of endeavor, Crabtree discloses the method for data access and control of claim 1, further comprising: receive an access request at the distributed ledger to fetch a data file without disclosing requester identity ([0109], The client request data from the server, and the provider is compensated for the use of his data. For sensitive data or to allow for anonymous transactions, the exchange will be conducted through a blockchain mechanism 3205);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Crabtree/Hird by including the feature of without disclosing requester identity/ anonymous, in order for Mehedy’s system to providing Confidentiality of information and security of transactions using anonymity within the distributed ledger.
Mehedy, Hird, Brown and Crabtree do not explicitly disclose however in the same field of endeavor, Smith discloses verify the access request at the decentralized ledger as a malicious/faulty request (Smith, [0090], [0096]); assist a user of a legitimate request to access the data and deny access to the malicious/faulty request (Smith, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Smith/Crabtree/Hird by including the feature of assist, in order for Mehedy’s system to entity-sovereign data wallets using distributed ledger technology. Systems and methods are disclosed related to distributed ledger-based systems and methods allowing an entity to share information regarding the entity with other entities while maintaining sovereignty over the data and alleviating privacy and security concerns (Smith).

6.5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehedy, Hird and Brown as applied to claim above, and in view of US Patent Application No. 20180053009 to Claes et al (“Claes”), and further in view of US Patent Application No. 20140310527 to Veugen et al (“Veugen”).

	As per claim 4, the combination of Mehedy, Hird, and Brown discloses the invention as described above. Mehedy, Hird, and Brown do not explicitly disclose however in the same field of endeavor, Claes discloses the method for data access and control of claim 1, further comprising: uploading all hash values of the partial key fragments to the an access control component of the decentralized ledger ([0131]).

Mehedy, Hird, and Brown do not explicitly disclose however in the same field of endeavor, Veugen discloses dividing each partial key fragment among the partial key fragments into partialpartial keys for storage in the decentralized ledger via the access control component ([0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Hird/Brown/ Veugen by including the feature of double key fragments, in order for .


7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a).  US patent no.  6411716 issued to Brickell el al discloses a multi-step digital signature system and method is provided having a distributed root certifying authority 20. Messages received at the root certifying authority 20 are distributed to root certifying authority members 22-30 who attach partial signatures to the message using root key fragments. In the system and method provided, the system adapts to system events such as the addition or removal of key fragment holders, the need to modify key fragments, etc., by changing key fragments.
 b).  US patent application no. 20210319436 to Ow discloses in a blockchain networking environment, a wallet keying system creates a private key that is used for authorizing user transactions while negating the need for the private key to be hosted on a user device or in a user application such as a blockchain wallet. The private key is fragmented and stored in a distributed fashion to prevent unauthorized access. To ensure scalability and network performance, a shard system allows the movement of users and user applications and tools within a decentralized and distributed blockchain network to enable better network balance and utilization of available resources at the local node level. A network provisioner is permitted to impose and adjust restrictions 
c).	US patent application no. 20210182423 to Padmanabhan discloses systems, methods, and apparatuses for storing PII information via a metadata driven blockchain using distributed and decentralized storage for sensitive user information, operable within a cloud based computing environment. For example, there is a system configured with a memory to store instructions; a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations including: operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization; operating a database interface to a distributed database, separate from the blockchain, on behalf of the plurality of tenants of the host organization; displaying a Graphical User Interface (GUI Interface) to a user device communicably interfaced with the system over a network, in which the GUI interface is to prompt for a metadata entity definition at the user device when displayed by the user device, in which the metadata entity definition defines access control permissions for a blockchain entity including specifying at least (i) a data classification attribute indicating sensitive user information and (ii) a consent required attribute indicating consent is required to access the sensitive user information and (iii) a consent requirements attribute indicating a party from whom the consent must be acquired; transacting the metadata entity definition onto the blockchain; creating a new entity object defined by the metadata entity definition within the distributed database system to store the sensitive user information .
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497